Citation Nr: 0902231	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-35 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO) which denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The veteran's DD 214 and personnel records show that the 
veteran served as a cannoneer in Vietnam.  These records, 
however, do not confirm that the veteran was engaged in 
combat with the enemy; thus, the record must contain service 
records or other evidence to corroborate the veteran's 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  

The veteran has identified various stressful incidents. (1) 
He reported that in May, June, or July 1968, while he was 
stationed at Firebase Stephanie, a 105mm Howitzer 
malfunctioned and blew up.  A piece of shrapnel hit a soldier 
next to the gun, and the veteran witnessed the man die.  The 
veteran indicated that the soldier was stationed with B 
Battery, 2nd Battalion, 40th Artillery.  (2) The veteran 
reported that his unit was mortared in April 1968.  (3) He 
indicated that his unit was under fire for three hours during 
his fourth week in Vietnam; they were located at Firebase 
Stephanie outside of Saigon.  The veteran reported that he 
shot and killed a Viet Cong soldier during this incident.  
(4) The veteran indicated that in August 1968, C.I., G.F., 
and B.T. (full names in claims folder), who were assigned to 
A Battery 2nd Battalion, 40th Artillery, were wounded in 
action.  (5) The veteran described seeing bodies of dead 
Vietnamese soldiers.  (6) He reported that a friend of his 
was shot by a sniper while he was showing him a photo.  

Medical evidence of record shows that the veteran has a 
current diagnosis of PTSD related to military trauma.  During 
the course of his private psychiatric treatment and during a 
VA examination, the veteran described his stressors of 
witnessing a fellow member of his artillery unit die, seeing 
bodies of dead Vietnamese soldiers, and seeing a friend get 
shot by a sniper.  

In view of the veteran's current diagnosis of PTSD, the Board 
finds that verification of the stressors must be requested 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Personnel records show that the veteran was 
stationed with C Battery 2nd Battalion, 40th Artillery, 99th 
Light Infantry Brigade from April 1968 to March 1969.  The RO 
should make an attempt to verify the veteran's first three 
stressors noted above, including witnessing a soldier from B 
Battery, 2nd Battalion, 40th Artillery die between May 1968 
and July 1968.  The RO should determine if the veteran's unit 
came under mortar attack or artillery fire in April 1968 or 
May 1968.  

The Board notes that some of the veteran's reported stressors 
are anecdotal in nature and are not capable of verification.  
The veteran's reported stressor of seeing dead Vietnamese 
soldiers is not capable of verification.  Absent a name or 
date, the veteran's report of witnessing a friend being shot 
by a sniper is not verifiable.  The veteran indicated that 
soldiers assigned to A Battery 2nd Battalion, 40th Artillery 
were wounded in action in August 1968.  The veteran, however, 
did not provide any further details regarding this incident 
including his proximity to the soldiers or to the incident in 
which they were wounded.  

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claim particularly with 
respect to the claimed stressors for which he has not 
provided sufficient information to submit to JSRRC.  The RO 
should take any additional development as deemed necessary.  
If the evidence shows that the veteran has a verified 
stressor, which was not addressed in a previous psychiatric 
examination, the RO should schedule the veteran for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him the opportunity to provide 
specific information about the stressful 
events he claims caused his PTSD, 
including the dates, unit of assignment at 
the time of the claimed stressor, and the 
names of any service members who were also 
involved in the claimed events.

2.  The RO should forward the veteran's 
stressor information, to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), 7701 Telegraph Road, Alexandria, 
VA 22315- 3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
stressors claimed by the veteran. The RO 
should attempt to verify if the veteran's 
unit came under mortar attack or artillery 
fire in April 1968 or May 1968.  The 
veteran was stationed with the C Battery 
2nd Battalion, 40th Artillery, 99th Light 
Infantry Brigade.  The RO should attempt 
to verify if a soldier from the B Battery, 
2nd Battalion, 40th Artillery died between 
May 1968 and July 1968 as a result of an 
explosion due to malfunction of a 105mm 
Howitzer.  If referral to JSRRC or other 
pertinent sources is unsuccessful, the RO 
should advise the veteran to submit 
alternate forms of evidence to support his 
claim of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

3. After all available evidence has been 
associated with the claims file, if the RO 
finds that an additional VA examination is 
necessary, the veteran should be afforded 
such.  The claims folder should be made 
available to the examiner for review.  The 
examiner should determine if the veteran's 
currently diagnosed PTSD is at least as 
likely as not a result of a verified 
stressor.  The examiner should provide a 
complete rationale for his or her opinion 
with references to the evidence of record.

4. The RO should review the evidence and 
determine if further development is 
warranted on the issue on appeal before 
the Board.  The RO should take any 
additional development as deemed necessary 

5. When the development has been 
completed, the RO should review the case 
again based on the additional evidence. If 
the benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
